Exhibit 10.2



AMENDMENT No. 32 TO PURCHASE AGREEMENT No. GPJ-003/96


This Amendment No. 32 (“Amendment 32”) dated as of May 31, 2005 is between
EMBRAER - Empresa Brasileira de Aeronáutica S.A. (“EMBRAER”) and ExpressJet
Airlines, Inc., formerly known as New ExpressJet Airlines, Inc. (as assignee
from ExpressJet Airlines, Inc. formerly known as Continental Express, Inc.)
(“BUYER”), collectively hereinafter referred to as the “PARTIES”, and relates to
Purchase Agreement No. GPJ-003/96, as amended from time to time together with
its Attachments (collectively referred to as the “Base Agreement”) and Letter
Agreements GPJ-004/96 dated August 5, 1996 and PCJ-004A/96 dated August 31, 1996
between EMBRAER and BUYER as amended from time to time (together with the Base
Agreement, collectively referred to herein as the “Purchase Agreement” or the
"Agreement") for the purchase of up to two hundred and forty five (245) new
EMB-145 aircraft (the “AIRCRAFT”).



All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 32 and the
Purchase Agreement, this Amendment shall control.



WHEREAS, BUYER and EMBRAER wish to amend the Purchase Agreement to (a) include
changes in the configuration of the AIRCRAFT and (b) reschedule the delivery
months for Reconfirmation AIRCRAFT, all as more fully set forth below;



NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are acknowledged by the PARTIES, EMBRAER and BUYER hereby agree to
amend the Purchase Agreement as follows:

1.         Removal of  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Each EMB 145 XR AIRCRAFT from XR072 and all subsequent EMB 145 XR AIRCRAFT shall
have the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
deleted from its configuration.  The [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] XR072 and all subsequent EMB 145 XR AIRCRAFT.


2.         AMENDMENT TO RECONFIRMATION AIRCRAFT DELIVERY SCHEDULE


THE TEXT OF PARAGRAPH A.8 OF ARTICLE 5 OF THE PURCHASE AGREEMENT IS HEREBY
DELETED AND REPLACED WITH THE FOLLOWING:

a.8.      RECONFIRMATION AIRCRAFT Deliveries

BUYER has the option to purchase up to one hundred (100) additional XR AIRCRAFT
(the "Reconfirmation AIRCRAFT") in accordance with the terms of this Agreement.
Such Reconfirmation AIRCRAFT shall be exercised by BUYER in four groups of

--------------------------------------------------------------------------------

twenty-five (25) AIRCRAFT each (the “Reconfirmation Groups”) as provided for in
the table below (“Reconfirmation Delivery Schedule”). Each option for such
Reconfirmation Group shall be exercised no later [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] prior to the [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]  The Reconfirmation AIRCRAFT shall be
delivered in accordance with the following schedule, provided that all terms and
conditions of this Article 5a.8 have been satisfied:

--------------------------------------------------------------------------------






Reconfirmation
Group

XR
Aircraft

Delivery
Month

Reconfirmation
Group

XR
Aircraft

Delivery
Month

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Group 1

Group 2

 

 

 

 

 

 

 

Group 3

Group 4

 

 

 

 

 



If BUYER exercises its option to purchase the Reconfirmation AIRCRAFT as
described above, a [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] deposit of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].is

--------------------------------------------------------------------------------

due and payable for each Reconfirmation Aircraft in such Reconfirmation Group on
the date the option is exercised for the respective Reconfirmation Group. 
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]  EMBRAER
will give the BUYER notice of the Contractual Delivery Date of each
Reconfirmation Aircraft for which the Buyer has exercised its option in
accordance with the terms of this Article at least 30 days prior to the first
business day of the relevant above referred to delivery month.  Upon BUYER’s
exercise of its option with respect to the Reconfirmation AIRCRAFT, each
Reconfirmation AIRCRAFT so reconfirmed shall be considered an XR AIRCRAFT for
all purposes under the Agreement."

3.         AIRCRAFT BASIC PRICE

As a result of the change in the AIRCRAFT configuration and in the AIRCRAFT
BASIC PRICE specified in this Amendment 32, the AIRCRAFT BASIC PRICE will be:

AIRCRAFT


BASIC PRICE (Jan/1996 US Dollars)


 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




ALL OTHER TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT, WHICH ARE NOT
SPECIFICALLY AMENDED BY THIS AMENDMENT 32, SHALL REMAIN IN FULL FORCE AND EFFECT
WITHOUT ANY CHANGE.





[INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 32 to the Purchase Agreement to be
effective as of the date first written above.




EMBRAER - Empresa Brasileira
de Aeronáutica S.A.



   

EXPRESSJET AIRLINES, INC.

By:  /s/ Satoshi Yokota                       
Name:  Satoshi Yokota
Title:  Executive Vice President
          Development and Industry

By:  /s/Frederick S. Cromer               
Title:  Vice President and Chief Financial Officer

 

By:  /s/ JoséLuis Molina                    
Name:  José Luis Molina
Title:  Director of Contracts Airline Market


 

Date:  May 31, 2005
Place:  Saõ José Dos Campos, SP

Date:  June 14, 2005
Place:  Houston, TX

 

Witness:  /s/Erika L. Natali                
Name:  Erika Lulai Natali


Witness:  /s/Kristy A. Nicholas          
Name:  Kristy A. Nicholas

--------------------------------------------------------------------------------